Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 1 of 12




              Exhibit 1
       Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 2 of 12




                              TABLE OF CONTENTS
Exhibits:

            1. Table of contents
            2. Faculty Handbook July 1, 2014 BYRNE 12-184
            3. FAS Ladder Faculty Promotion Handbook December 2015
               BYRNE17171-17205
            4. May 7, 2015 Memo on Spanish Department BYRNE3147-3157
               CONFIDENTIAL – Filed Under Seal
            5. February 15, 2016 letter to S. Byrne from N. Valis BYRNE17229
            6. November 17, 2015 email S. Spangler to BLANK re: Title IX – Spanish
               Dept BYRNE18817-18818 CONFIDENTIAL – Filed Under Seal
            7. Climate Review Report BYRNE3064-3111 CONFIDENTIAL – Filed
               Under Seal
            8. April 28, 2015 email I. Danilowitz to S. Byrne re: Fw: Departmental
               Climate Review P245-247.
            9. April 11, 2016 email M. Berkman to D. Post, A. Menon, S. Sawyer re:
               Confidential re: current investigation, attach UWC Complaint –
               summary allegations BYRNE17577-17581 CONFIDENTIAL – Filed
               Under Seal
            10. April 2, 2015 email exchange J. Cabranes to N. Valis cc: K. Stith, R.
                Gonzalez-Echevarria, R. Adorno re: It occurs to me BYRNE3813-3814
            11. July 27, 2015 emails A. Hungerford to T. Gendler, J. Dovidio re:
                Susan Byrne preliminary materials and deadlines BYRNE11055-
                11056
            12. February 8, 2015 email A. Hungerford to K. Lofton re: FASTAP
                BYRNE6129-6131
            13. April 1, 2016 letter to R. Adorno from S. Byrne P2107-2108
            14. August 13, 2015 email N. Valis to S. Byrne cc: A. Hungerford, J.
                Dovidio re: tenure dossier P142-143
            15. July 24, 2015 email exchange N. Valis to T. Gendler, S. Byrne, cc: A.
                Hungerford, J. Dovidio, R. Adorno re: Byrne Review P149
            16. April 16, 2015 email R. Adorno to S. Byrne re: Materials submitted
                P154
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 3 of 12




 17. April 13, 2015 emails J. Mangan to S. Byrne cc: T. Gendler re: FW: In
     response to your recent letter P156-157
 18. April 2, 2015 emails S. Byrne to J. Mangan cc: T. Gendler re: In
     response to your recent letter P159
 19. March 4, 2015 email exchange R. Adorno, S. Byrne re: dates for
     tenure review P165
 20. February 27, 2015 email exchange J. Dovidio, S. Byrne cc: P.
     Bosward re: question about tenure review dates P166-168
 21. December 15, 2015 email S. Byrne to J. Dovidio re: date check P239
 22. December 17, 2015 email exchange J. Dovidio, S. Byrne re: date
     check P77-78
 23. March 8, 2016 Appeal letter S. Byrne to B. Polak BYRNE422-435
 24. S. Byrne Curriculum Vitae August 2015 P5110-5123
 25. National Search P2046
 26. S. Byrne interview schedule P2072
 27. S. Byrne list of all research P5132-5140
 28. February 19, 2008 offer letter to S. Byrne from R. Gonzalez
     Echevarria P710-711
 29. May 24, 2011 S. Byrne Reappointment notice
 30. February 19, 2009 letter to S. Byrne from R. Levin and M. Rose
     Menocal P3928-3930
 31. March 26, 2010 letter to S. Byrne from E. Bakemeier re: Morse
     Fellowship P3931
 32. S. Byrne grants P4643-4645
 33. October 17, 2011 appointment letter to S. Byrne from I. Shapiro
     P4652
 34. September 8, 2010 email R. Adorno to S. Byrne re: Byrne activities
     for 2010 meeting P286-287
 35. September 9, 2012 emails S. Byrne, R. Adorno re: byrne
     activities…2011-12 BYRNE13217-13218
 36. October 12, 2012 email R. Adorno to S. Byrne re: Brilliant
     presentation yesterday! BYRNE2557
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 4 of 12




 37. September 5, 2013 emails R. Adorno S. Byrne re: Our departmental…
     P284-285
 38. October 5, 2014 letter of recommendation for S. Byrne from R.
     Adorno BYRNE4807-4808
 39. October 12, 2014 email R. Gonzalez Echevarria to R. Adorno re: Sue
     attach Letter of Recommendation for Susan Byrne BYRNE5104-5106
 40. May 10, 2013 email R. Adorno to S. Byrne re: Associate Professor
     Susan Byrne P181-182
 41. May 21, 2013 S. Byrne Promotion notice P2105
 42. May 24, 2011 S. Byrne Reappointment notice P2100
 43. June 20, 2016 Confidential UWC Panel Report to Provost
     BYRNE17319-17327 CONFIDENTIAL – Filed Under Seal
 44. June 15, 2016 Confidential letter to Professor Michael Della Rocca,
     from R. Gonzalez Echevarria BYRNE18097 CONFIDENTIAL – Filed
     Under Seal
 45. December 3, 2015 handwritten notes BYRNE18786-18789
     CONFIDENTIAL – Filed Under Seal
 46. June 7, 2016 letter to Members of the Panel from A. Menon enclosing
     Fact-Finder’s Report and Exhibits BYRNE17328-17459
     CONFIDENTIAL – Filed Under Seal
 47. March 6, 2015 Anonymous letter P1285-1287
 48. March 25, 2015 Yale Daily News article Spanish Department under
     review following anonymous allegations P908-911
 49. March 7, 2016 email M. Berkman to J. Killheffer, S. Spangler re: UWC
     investigation BYRNE18821-18822 CONFIDENTIAL – Filed Under Seal
 50. March 8, 2015 emails N. Valis, R. Adorno re: Entrega del capitulo
     BYRNE12539-12540
 51. March 22, 2015 email N. Valis to R. Adorno re: A gun that smokes
     BYRNE3839
 52. March 22, 2015 emails R. Adorno, N. Valis re: Fwd: Wednesday’s
     meeting BYRNE3893-3901
 53. Yale University Department of Spanish and Portuguese May 12, 2015
     Memorandum of pertinent departmental events for the years 2013,
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 5 of 12




    2014 and 2015 BYRNE15801-15820 CONFIDENTIAL – Filed Under
    Seal
 54. April 1, 2015 emails J. Cabranes, K. Stith re: SB demand for RA &
     RGE recusals on tenure consideration attach Byrne demand for RA
     RGE recusals BYRNE12413-12415
 55. April 19, 2015 email R. Adorno to K. Stith cc: J. Cabranes, N. Valis, R.
     Gonzalez Echevarria BYRNE12528-12530
 56. April 14, 2015 emails J. Cabranes, K. Stith, N. Valis, R. Gonzalez
     Echevarria, R. Adorno re: Departmental committee for Byrne tenure
     review BYRNE12710-12713
 57. April 26, 2015 email K. Stith to R. Adorno cc: J. Cabranes re: Susan
     Byrne preliminary materials and recommendations for dept review
     committee BYRNE5344-5348
 58. April 24, 2015 emails R. Adorno, K. Stith re: Divisiveness among
     many or the malice of a few? BYRNE12549-12551
 59. April 19, 2015 email R. Adorno to K. Stith, J. Cabranes, N. Valis, R.
     Gonzalez Echevarria re: Three topics: No. 3 here: A turn for the
     worse attach Memorandum of 04 16 15 ladder faculty meet & follow
     ups BYRNE4619-4622
 60. April 16, 2015 emails N. Valis, R. Adorno re: Sue letter BYRNE4468-
    4469
 61. May 6, 2015 emails K. Stith, R. Adorno re: The daffodils bloomed on
     Monday!* BYRNE12547
 62. April 16, 2015 emails N. Valis, R. Adorno re: Sue letter BYRNE7456-
     7457
 63. July 16, 2015 emails K. Stith R. Adorno re: two matters BYRNE4838-
     4839
 64. July 26, 2015 email R. Adorno to K. Stith re: Resending just in case
     attach On Kevin Poole and my other long-term relationships
     BYRNE6991-6997
 65. April 7, 2015 emails R. Adorno, B. Dragiyski re: En route to Wash DC
     BYRNE7042
 66. April 13, 2015 emails D. Delbanco, R. Adorno re: small world; I just
     didn’t realize it BYRNE7448-7450
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 6 of 12




 67. July 22, 2015 emails R. Gonzalez Echevarria, A. Birkenmaier re:
     Gracias por los libros! BYRNE7611-7612
 68. December 11, 2015 email R. Adorno to N. Valis re: Latest version
     notes attach Notes for December 13 meeting BYRNE3815-3818
 69. December 15, 2015 emails R. Adorno, N. Valis re: Vintage Cocktail
     Books: A Recipe for Collecting BYRNE6800-6801
 70. May 22, 2016 email M. Berkman to D. Post, A. Menon, S. Sawyer re:
     Confidential Echevarria draft report attach UWC Echevarria report
     draft 5-22-16 BYRNE17611-17663 CONFIDENTIAL – Filed Under Seal
 71. July 16, 2016 email B. Polak to M. Della cc: S. Sawyer, A. Menon re:
     Confidential UWC case BYRNE18150 CONFIDENTIAL – Filed Under
     Seal
 72. Notes from RA’s meeting with Tenure Appeal Review Committee,
     Thursday June 2, 2016 BYRNE476-479
 73. February 2016 emails R. Adorno, K. Stith, N. Valis, J. Cabranes
     concerning IP addresses BYRNE4403-4410
 74. April 28, 2015 email I. Danilowitz to S. Byrne re: FW: Departmental
     Climate Review P245-256
 75. Handwritten notes BYRNE17206-17227
 76. April 8, 2015 email K. Stith to R. Adorno cc: J. Cabranes re: Review
     of academic and employment decisions BYRNE3935-3937
 77. July 12, 2015 memo R. Adorno to B. Goren, J. Thomas re: Climate
     Review – Summary of the facts BYRNE16556-16566 CONFIDENTIAL –
     Filed Under Seal
 78. April 30, 2015 emails R. Adorno, K. Stith, J. Cabranes, R. Gonzalez
     Echevarria, N. Valis re: Progress report BYRNE12153-12154
 79. May 6, 2015 emails R. Adorno, K. Stith re: Business at hand
     BYRNE4827-4828
 80. Draft Conclusion section BYRNE17115-17118
 81. Draft letter to Provost B. Polak with K. Stith comments BYRNE17112-
     17114 CONFIDENTIAL – Filed Under Seal
 82. December 13, 2015 emails J. Cabranes, N. Valis, K. Stith, R. Adorno
     re: Might I have a brief moment with you? Attach Further KS JAC
     revision BYRNE3819-3825
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 7 of 12




 83. November 12, 2015 email J. Thomas to S. Byrne re: Follow Up P5697
 84. December 1, 2015 Susan Byrne Handwritten notes BYRNE18763-
     18766 CONFIDENTIAL – Filed Under Seal
 85. July 19, 2015 email M. Della Rocca to B. Polak cc: S. Sawyer, A.
     Menon, D. Post, A. Swersey, J. Resnick, M. Solomon, M. Addington,
     re: Confidential uwc case BYRNE18151-18152 CONFIDENTIAL – Filed
     Under Seal
 86. July 29, 2016 letter to R. Gonzalez Echevarria from B. Polak
     BYRNE17317-17318 CONFIDENTIAL – Filed Under Seal
 87. March 30, 2015 email R. Adorno to S. Byrne cc: FAS Dean, J. Mangan
     re: Letter soliciting materials for tenure review attach letter
     BYRNE19245-19249
 88. April 8, 2015 email E. Bakemeier to A. Hungerford re: FW: Letter from
     Sue Byrne to Rolena attach letter BYRNE12923-12925
 89. April 2, 2015 email L. Ficano to B. Polak cc: M. Barnett re: FW:
     Review of academic and employment decisions BYRNE9582
 90. April 3, 2015 email J. Dovidio to J. Mangan re: In response to your
     recent letter BYRNE9435-9436
 91. April 2, 2015 email J. Mangan to K. Vanderlick, L. Suttle, J. Holloway,
     L. Cooley, J. Dovidio, R. Burger cc: T. Gendler, A. Macdonald, E.
     Bakemeier, S. Girvin re: Note to Sue Byrne BYRNE12926
 92. April 2015 emails R. Adoro, S. Byrne, J. Mangan, FAS Dean
     concerning submission of tenure materials P155-157
 93. April 15, 2015 email A. Hungerford to T. Gendler, J. Dovidio, J.
     Mangan, E. Bakemeier re: Confidential: In response to your recent
     letter BYRNE12910-12911
 94. July 6, 2015 email A. Hungerford to T. Gendler, E. Bakemeier, cc: J.
     Dovidio re: SPORT review status and Byrne case BYRNE7650-7651
 95. June 29, 2015 email T. Gendler to A. Hungerford, B. Polak, M.
     Barnett, S. Spangler cc: E. Bakemeier, J. Dovidio re: SPORT review
     status and Byrne case BYRNE7978
 96. July 6, 2015 email J. Dovidio to A. Hungerford cc: T. Gendler, E.
     Bakemeier re: SPORT review status and Byrne case BYRNE12928
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 8 of 12




 97. August 13, 2015 email J. Dovidio to S. Byrne cc: T. Gendler, A.
     Hungerford re: Response to your questions about the tenure
     procedures P141
 98. November 11, 2015 email T. Gendler to S. Byrne re: update P86
 99. July 24, 2015 email T. Gendler to N. Valis, S. Byrne cc: A. Hungerford,
     J. Dovidio, R. Adorno re: Byrne Review BYRNE9769
 100.   July 22, 2015 email K. Stith to R. Adorno re: Thinking
    BYRNE5530
 101.     April 2015 emails re: Departmental Committee for Byrne tenure
    review BYRNE6895-6897
 102.     April 16, 2015 emails A. Hungerford, R. Adorno, J. Dovidio re:
    Susan Byrne preliminary materials and recommendations for dept
    review committee BYRNE7654
 103.    July 28, 2015 emails A. Hungerford, T. Gendler re: change in
    second outside committee member BYRNE12904-12905
 104.      January 7, 2016 emails N. Valis, D. Neelans, R. Adorno re:
    Interfolio BYRNE3746-3747 CONFIDENTIAL – Filed Under Seal
 105.     November 2015 emails A. Hungerford, T. Gendler, J. Dovidio,
    R. Adorno re: Byrne Review BYRNE6178-6179
 106.     January 19, 2016 email T. Gendler to S. Byrne cc: J. Mangan, J.
    Dovidio re: update to recusal request P42-43
 107.     December 15, 2015 emails S. Byrne, J. Dovidio re: date check
    P80
 108.     April 26, 2015 email R. Adorno to K. Stith cc: J. Cabranes re:
    Susan Byrne preliminary materials and recommendations for dept
    review committee BYRNE12626
 109.     March 2, 2016 Appeal letter S. Byrne to B. Polak BYRNE406-
    421
 110.    Yale Faculty of Arts and Sciences Steps for promotion to
    Associate Professor (or Professor) with Tenure BYRNE12566-12576
 111.    February 2, 1015 Notes by N. Valis Internal Review Committee,
    Sue Byrne Tenure Promotion BYRNE374-376
 112.     May 6, 2016 email R. Adorno to C. Smith cc: K. Zarra re:
    Confidential – Materials Requested BYRNE8966-8967
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 9 of 12




 113.    Tenure Review February 2016 Summary Internal Review
    Committee for Sue Byrne Tenure Case BYRNE9022-9025
    CONFIDENTIAL – Filed Under Seal
 114.    S. Byrne tenure documents BYRNE19287-19293
    CONFIDENTIAL – Filed Under Seal
 115.     April 7, 2013 external review letter for S. Byrne, Bruce
    Burningham to R. Adorno BYRNE3573-3576 CONFIDENTIAL – Filed
    Under Seal
 116.     December 15, 2015 external review letter for S. Byrne , Bruce
    Burningham to N. Valis BYRNE3629-3633 CONFIDENTIAL – Filed
    Under Seal
 117.     Notes from tenure deliberations and vote meeting: Susan
    Byrne February 9, 2016 BYRNE9059-9061 CONFIDENTIAL – Filed
    Under Seal
 118.     February 28. 2013 external review letter for S. Byrne, Frederick
    A. de Armas to R. Adorno BYRNE3568-3572 CONFIDENTIAL – Filed
    Under Seal
 119.     August 28, 2015 external review letter for S. Byrne, Frederick
    A. de Armas to N. Valis BYRNE3621-3628 CONFIDENTIAL – Filed
    Under Seal
 120.    Page 23 of Faculty Handbook – III Faculty Ranks,
    Appointments, and Policies: University – Wide BYRNE217
 121.    April 14, 2016 Letters to R. Adorno, R. Gonzalez Echevarria, T.
    Gendler, N. Valis from C. Smith re: B. Polak decision appoint Review
    Committee review S. Byrne complaint BYRNE9674-9677
 122.     N. Valis Notes on May 24, 2016 Meeting with SB Tenure Review
    Panel BYRNE483-487
 123.   July 25, 2016 letter to B. Polak from members of the Review
    Committee attach report BYRNE446-451
 124.   July 25, 2016 letter to B. Polak from members of the Review
    Committee attach report P633-638
 125.    August 23, 2016 letter to S. Byrne from B. Polak re: decision of
    complaint and report of Review Committee P709
 126.     July 29, 2016 email A. Menon to R. Gonzalez Echevarria cc: T.
    Gendler, B. Polak, D. Post, S. Spangler, K. Stith, M. Addington, M.
    Della Rocca, J. Resnik, M. Solomon, A. Swersey re: Confidential
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 10 of 12




     UWC attach Notice of Decision – Echevarria BYRNE18153-18157
     CONFIDENTIAL – Filed Under Seal
  127.      August 2, 2016 email R. Gonzalez Echevarria to A. Menon, cc:
     K. Stith re: Appeal BYRNE18174 CONFIDENTIAL – Filed Under Seal
  128.     August 24, 2016 email A. Menon to K. Stith, cc: R. Gonzalez
     Echevarria, D. Post re: FW: Confidential and Personal
     Communication attach Echevarria Gonzalez 08.22.16 BYRNE18214-
     18217 CONFIDENTIAL – Filed Under Seal
  129.     August 30, 2016 letter to R. Gonzalez Echevarria from B. Polak
     re: decision suspend BYRNE18461 CONFIDENTIAL – Filed Under
     Seal
  130.     January 4, 2017 letter to R. Gonzalez Echevarria from B. Polak
     re: met training requirements BYRNE18382 CONFIDENTIAL – Filed
     Under Seal
  131.     September 14, 2016 email A. Hungerford to Department
     Community re: Important department update: Spanish and
     Portuguese P5886-5887
  132.     February 19, 2016 email D. Post to M. Berkman cc: I.
     Danilowitz, A. Menon re: UWC Fact Finder BYRNE17481
     CONFIDENTIAL – Filed Under Seal
  133.     August 26, 2010 letter R. Adorno to S. Byrne re: third year
     review P2729
  134.      September 12, 2013 email R. Adorno to E. Bakemeier, M. Miller
     re: A crunch in Span/Port 2014-15 BYRNE10717
  135.    October 22, 2014 email J. Mangan to M. Miller re: FW:
     Associate Professor Leave of Absence for Sue Byrne, AY 2014
     BYRNE16845
  136.     September 30, 2013 email R. Adorno to M. Miller re: Resending
     report on BYRNE APL proposal BYRNE12860-12861
  137.   Draft letter K. Stith to Alex re: ongoing violation of rights
     BYRNE17059-17065
  138.    March 9, 2016 emails S. Byrne, M. Berkman re: Confidential
     UWC investigation P5776-5777
  139.     June 1, 2015 Memo R. Adorno to B. Goren, J. Thomas re:
     Byrne accusation of Adorno RE source of anonymous letter
     BYRNE15789-15794
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 11 of 12




  140.   December 18, 2015 emails K. Stith, N. Valis re: Phone call?
     BYRNE12703
  141.     S. Byrne Non-Tenure Department Case Summary BYRNE3397-
     3417 CONFIDENTIAL – Filed Under Seal
  142.   May 2015 emails R. Adorno, R. Harrison re: Monday
     BYRNE6829-6830
  143.    April 2, 2015 email J. Mangan to S. Byrne cc: T. Gendler re: In
     response to your recent letter P1173
  144.     A. Wright Expert Report
  145.    July 24, 2015 emails S. Byrne, T. Gendler, J. Dovidio, J.
     Mangan, A. Hungerford, re: response to your letter P1367-1368
  146.   July 17, 2016 email M. Della Rocca to Panel Members
     BYRNE18525-18526 CONFIDENTIAL – Filed Under Seal
  147.     Draft 12/14/15 Outline Ladder Faculty BYRNE18948-18951
  148.     R. Adorno Deposition Transcript Excerpts
  149.     S. Byrne Deposition Transcript Excerpts
  150.     N. Valis Deposition Transcript Excerpts
  151.     R. Gonzalez Echevarria Deposition Transcript Excerpts
  152.     T. Gendler Deposition Transcript Excerpts
  153.     S. Spangler Deposition Transcript Excerpts
  154.     K. D. Jackson Deposition Transcript Excerpts
  155.     K. Stith Deposition Transcript Excerpts
  156.     B. Polak Deposition Transcript Excerpts
  157.     A. Hungerford Deposition Transcript Excerpts
  158.     A. Gonzalez Perez Deposition Transcript Excerpts
  159.     30(b)(6) Deposition Transcript Excerpts
  160.     G. Mazzotta Deposition Transcript Excerpts
  161.     J. Thomas Deposition Transcript Excerpts
  162.     J. Thomas Deposition Transcript Excerpts CONFIDENTIAL –
     Filed Under Seal
  163.     H. Bloch Deposition Transcript Excerpts CONFIDENTIAL –
     Filed Under Seal
Case 3:17-cv-01104-VLB Document 82 Filed 05/15/19 Page 12 of 12




  164.     30(b)(6) November 2018 Deposition Transcript Excerpts
  165.     April 15, 2013 letter to S. Byrne from R. Adorno re: request
     materials BYRNE6209
